On July 10,1997, it was hereby ordered, adjudged and decreed that for the offense of Criminal Possession With Intent to Sell (marijuana), a felony, the defendant is sentenced to Montana State Prison for a period of ten (10) years with two (2) years suspended upon the conditions previously set forth by the Court in its order dated March 15, 1996. The Court recommends the defendant not be granted parole until he has successfully completed chemical dependency treatment. The defendant is granted no credit for elapsed time.
On October 16, 1997, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be amended so that Randy Burnette is sentenced to the Department of Corrections instead of Montana State Prison for ten (10) years with two (2) years suspended. All other conditions shall remain the same as imposed.
*109DATED this 10th day of November, 1997.
The reason for the amendment is to expedíate the defendant’s opportunity for treatment.
Done in open Court this 16th day of October, 1997.
Alternate Chairman, Hon. Robert Boyd, Member, Hon. Wm. Neis Swandal and Member, Hon. Richard Phillips
The Sentence Review Board wishes to thank Randy Burnette for representing himself in this matter.